CONEXANT SYSTEMS, INC.

As of November 9, 2004

Armando Geday
c/o Conexant Systems, Inc.
100 Schulz Drive
Red Bank, NJ 07701

Re: Separation Agreement

Dear Armando:

This letter agreement (this “Separation Agreement”) sets forth the agreement
between you and Conexant Systems, Inc. (the “Company”) with respect to your
resignation (i) as Chief Executive Officer of the Company effective as of the
date set forth on the first page of this Separation Agreement (the “Effective
Date”), (ii) as a Director of the Company and a member of the Investment
Committee effective as of November 12, 2004 and (iii) from any other offices and
directorships held with the Company’s subsidiaries and affiliates effective as
of the date set forth on the signature page of this Separation Agreement (the
“Delivery Date”). For purposes of the Employment Agreement entered into as of
January 15, 2004 between you and the Company (the “Employment Agreement”), your
resignation will be treated in the same manner as a termination pursuant to
Section 9(d) of the Employment Agreement (as amended pursuant to paragraph 3
below) and the Date of Termination under the Employment Agreement will be the
Effective Date. Capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Employment Agreement.

1. Continuation Period. You hereby acknowledge your resignation (a) as Chief
Executive Officer of the Company effective as of the Effective Date and (b) as a
Director of the Company and a member of the Investment Committee effective as of
November 12, 2004, and you hereby resign from any other offices and
directorships held with the Company’s subsidiaries and affiliates (collectively,
the “Resignations”). You will no longer possess the powers, duties and
responsibilities (x) of the Chief Executive Officer of the Company from and
after the Effective Date or (y) of a Director of the Company or a member of the
Investment Committee from and after November 12, 2004. During the Continuation
Period (as defined below), you will be placed on salary continuation and will
continue to be an employee of the Company, but you will not be an executive
officer and will have no authority to, and will not, represent, act for, bind,
or commit the Company in any manner whatsoever. During the Continuation Period,
you will continue to make yourself available to provide services to the Company
from time to time at such times and upon such terms and conditions as the
Company’s Chief Executive Officer shall reasonably request.

During the Continuation Period, you will continue to be required to abide by
Section 10 of the Employment Agreement (as amended pursuant to paragraph 3(b)
below); provided that you will be permitted to seek other employment or contract
work during the Continuation Period as long as such other employment or contract
work is consistent with and not in violation of the provisions of Section 10 of
the Employment Agreement (as amended pursuant to paragraph 3(b) below). During
the Continuation Period, you will not be deemed a person listed on Exhibit A
attached to the Company’s Insider Trading Policy who is automatically subject to
the Trading Window (as defined in the Insider Trading Policy); provided,
however, that you acknowledge and agree that during the Continuation Period you
will be subject to and will comply with the Insider Trading Policy to the extent
that you are in possession of Material Nonpublic Information (as defined in the
Insider Trading Policy) regarding the Company or any of its subsidiaries and
affiliates.

For purposes of this Separation Agreement, “Continuation Period” shall mean the
period commencing on the Effective Date and ending on June 30, 2005.

2. Separation Benefits. In connection with the Resignations, the parties
mutually agree as follows:

(a) Benefits. In exchange for your execution of the general release set forth as
Exhibit A hereto (the “General Release”), your agreement to the amendments to
the Employment Agreement set forth in paragraph 3 below and your commitment to
abide by the covenants contained or referred to in paragraphs 4(a), (b), (c) and
(d) below, effective upon the Release Effective Date (as defined in the General
Release):

(i) the Company will pay to you the amounts payable by the Company pursuant to
Section 9(d)(i) of the Employment Agreement as set forth in Annex I hereto;

(ii) during the Continuation Period and thereafter until the second anniversary
of the Effective Date, the Company will provide you with the benefits described
under Section 9(d)(ii) of the Employment Agreement; upon the expiration of the
Continuation Period, the Company will pay you in a lump sum in cash an amount
equal to the amount required to cover the cost of your continued health benefits
for the period from the expiration of the Continuation Period until the second
anniversary of the Expiration Date; and from the expiration of the Continuation
Period until the second anniversary of the Effective Date, you agree (A) to
elect such continued health benefits coverage in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) and
the terms of the applicable plans, (B) to submit required premium payments for
such coverage in accordance with COBRA and the terms of such plans, and (C) that
such coverage will run concurrently with the Company’s obligations under COBRA
and applicable state law;

(iii) during the Continuation Period, the Company will continue to pay you your
Base Salary in accordance with normal Company payroll practices, subject to any
applicable withholding taxes; provided, however, that you will no longer be
entitled to any regular annual review of your Base Salary in accordance with the
Company’s policy; provided, further, that in the event of your death prior to
the end of the Continuation Period, the Company will pay to your estate the
remaining amount of your Base Salary from your date of death to the expiration
of the Continuation Period in a lump sum;

(iv) during the Continuation Period, you will continue to be eligible to
participate in any benefit plans and programs of the Company, including any
equity program or equity-based plan, but excluding (A) regular annual review of
your Base Salary, (B) vacation benefits and (C) incentive or bonus compensation,
to the same extent that a non-executive employee of the Company is entitled to
participate in such benefit plans and programs; and

(v) as soon as practicable following the Release Effective Date, the Company
will pay to you the sum of $10,000 in cash (less applicable withholding in
accordance with (d) below)) to enable you to purchase a replacement equipment.

(b) Vacation. The Company will promptly pay to you any accrued and unpaid
vacation as of the Effective Date in accordance with and subject to the
Company’s vacation pay policy. You will not accrue any vacation during the
Continuation Period.

(c) Business Expenses. Upon receipt of written receipts and appropriate
supporting documentation, the Company will reimburse you for reasonable business
expenses incurred by you (i) through the Effective Date, in accordance with and
subject to the Company’s business expense reimbursement policy and (ii) during
the Continuation Period, to the extent such expenses are approved in advance by
the Chief Executive Officer of the Company.

(d) Applicable Withholdings. To the extent required by law, the Company will
withhold from any payments due to you under this Separation Agreement or the
Employment Agreement, any applicable federal, state or local taxes and such
other deductions as are prescribed by law.

3. Employment Agreement Amendments. In consideration of the benefits provided to
you by the Company pursuant to paragraph 2(a), you acknowledge and agree to the
following:

(a) Clause (iii) of the first paragraph of Section 9(d) of the Employment
Agreement is hereby amended to read in its entirety as follows (it being
understood that the reduction of the period during which you may exercise your
options to purchase Company Common Stock following expiration of the
Continuation Period to end on the date that is thirty-five months after the
Effective Date is pursuant to Section 11(a) of the Employment Agreement):

"(iii) all unvested options to purchase Company Common Stock and shares of
restricted Company Common Stock held by the Executive shall become fully vested
and, in the case of options, fully exercisable immediately following expiration
of the Continuation Period, and the Executive (or the Executive’s legal
representative or estate, in the event of the Executive’s death) shall be
entitled to exercise such options until the date that is thirty-five months
after the Date of Termination. For purposes of this Agreement, ‘Continuation
Period’ shall mean the period commencing on the Date of Termination and ending
on June 30, 2005.”

(b) The second sentence of Section 10(a) of the Employment Agreement is hereby
amended to read in its entirety as follows:

“Therefore, and in further consideration of the compensation being paid to the
Executive hereunder, the Executive agrees that, until June 30, 2006 (the
“Restricted Period”), the Executive shall not directly or indirectly own,
manage, control, be employed by, or consult with, (i) any of the businesses set
forth in Annex II hereto or their respective subsidiaries, affiliates or
successors, or (ii) any business primarily involved in the development,
marketing and sale of semiconductor devices for wired and wireless broadband
communications anywhere in the world, any such business described in subclause
(i) or (ii) of this Section 10(a) is hereinafter referred to as a “Restricted
Business”; provided, however, that such restrictions shall not prohibit the
Executive from (A) serving as a member of the board of directors of any
Restricted Business described in subclause (ii) of this Section 10(a),
(B) becoming a partner, shareholder or employee of, or providing consulting
services to, a financial investment firm which itself has or acquires an
interest in a Restricted Business, or (C) making passive investments in any
Restricted Business amounting to no more than three percent of the voting equity
of such business.”

(c) For the avoidance of any doubt, you understand and acknowledge that you will
also be subject to the provisions of Section 10(b) of the Employment Agreement
until June 30, 2006.

4. Covenants. You understand and acknowledge that you will not be entitled to
the separation benefits described in paragraph 2 until the Release Effective
Date (as defined in the General Release). In connection with such separation
benefits, and in addition to your commitment to execute the General Release, you
agree to abide by the following restrictions effective as of the Release
Effective Date:

(a) Confidentiality. You acknowledge that during your employment with the
Company you have been privy to all types of information that the Company and its
related entities consider proprietary and/or confidential (“Confidential
Information”). Such Confidential Information includes, without limitation,
operation plans and techniques, customer lists and contact information, customer
preferences, product and supply costs, financial information, trade secrets, and
other intellectual property, in each case belonging to the Company and/or its
related entities (except that information that is readily available in the
public domain will not be considered to be Confidential Information). You
acknowledge that such Confidential Information is important to the Company and
its business, and the need for the Company to keep such information
confidential. Consequently, you agree to hold in the strictest of confidence,
and not to use, reproduce, or otherwise disclose to any third party, such
Confidential Information as long as such information remains proprietary and/or
confidential. Notwithstanding the foregoing, you will be permitted to disclose
any Confidential Information to the extent required by a validly issued legal
process or court order, provided that you notify the Company immediately of any
such legal process or court order in an effort to allow the Company to challenge
such legal process or court order, if the Company so elects, prior to your
disclosure of any Confidential Information.

(b) Cooperation. During the Continuation Period and for one year following the
expiration of the Continuation Period, and if deemed reasonably necessary by the
Company, you will reasonably assist and cooperate with the Company (and its
directors, agents, and attorneys) in all respects in connection with the conduct
of any pending or future action, proceeding, internal investigation,
governmental or regulatory investigation, civil or administrative proceeding,
arbitration, or litigation involving the Company or any of its subsidiaries or
affiliates, including, without limitation, any such action, proceeding,
investigation, arbitration, or litigation in which you are called to testify,
and will promptly respond to all reasonable requests by the Company relating to
information that may be in your possession. This obligation shall exist
regardless of whether the Company is named as a party or as a subject or target
of any action, proceeding, investigation, arbitration, or litigation. You will
perform all acts and execute and deliver all documents that may be reasonably
necessary to fulfill the obligations created by this paragraph 4(b). The Company
will promptly reimburse you for any reasonable out-of-pocket and travel expenses
incurred by you in connection with your fulfillment of your obligations under
this paragraph 4(b), provided that such expenses have been approved by the
Company, in writing, prior to your incurring the expense.

(c) Other Covenants. You acknowledge and agree that, in addition to the
covenants described in this Separation Agreement, you are bound by and subject
to the covenants set forth in Sections 7, 9(d), 9(e), 10 (after giving effect to
the amendments to Section 10 set forth in paragraph 3(b) above), 11 and 12 of
the Employment Agreement. The Company acknowledges and agrees that, in addition
to its obligations under this Separation Agreement, it is bound by and subject
to the covenants set forth in Sections 9(d), 11 and 12 of the Employment
Agreement.

5. Neutral Reference. Upon any inquiry from your subsequent employer, or from
any prospective employer with whom you have applied for employment, regarding
your prior employment with the Company, the Company will provide such inquiring
employer with only the following information: (a) your initial date of
employment with the Company and its predecessor; (b) your last date of
employment with the Company; and (c) the last positions you held.

6. General Release. If you decide to accept this separation arrangement, please
return your fully executed General Release, with notarization, to me no later
than 5:00 p.m. EST on January 27, 2005. Subject to and conditioned upon your
execution of the General Release, upon the Release Effective Date, the Company
agrees, on behalf of itself and its current and former officers, directors,
agents, owners, subsidiaries, predecessors, divisions, affiliates, parents,
successors and assigns, to release, acquit and forever discharge you and your
heirs, executors, administrators and assigns (the “Executive Released Parties”)
of and from any and all manner of Losses (as defined in the General Release)
which the Company, its current and former officers, directors, agents,
subsidiaries, affiliates, divisions, successors and assigns ever had, now have
or may hereafter have, against the Executive Released Parties or any of them
arising out of or by reason of any act or omission undertaken by you in the
scope of your duties with the Company and its affiliates from the beginning of
the world to the date hereof; provided, however, that the Company does not
release, acquit or discharge the Executive Released Parties from: (i) any of
your express obligations arising out of or in connection with this Separation
Agreement or Section 7, 9(d), 9(e), 10 (after giving effect to the amendments to
Section 10 set forth in paragraph 3(b) above), 11 or 12 of the Employment
Agreement; and (ii) any of your acts or omissions involving fraud, dishonesty,
gross negligence or willful malfeasance or violation of applicable law.

7. D&O and By-Law Coverage. The Company acknowledges and agrees that you will be
covered under the policies of directors’ and officers’ liability insurance
maintained by the Company and the by-laws of the Company with respect to claims
arising from facts or events relating to your service as a director or officer
of the Company that occurred or occur on or before the expiration of the
Continuation Period to the extent provided in accordance with the terms of such
insurance policies and by-laws.

8. Return of Property. You will promptly return to the Company (and not deliver
to any other person or entity) any and all Company property that you have in
your possession or under your control. Such property includes, without
limitation, computer hardware and software, electronic equipment, keys,
identification cards, files, notes, electronic storage on CD Rom or in other
storage media, records, reports, customer and business information, and other
documents or materials relating to the Company’s business (and all copies
thereof).

9. Voluntary Agreement/Assistance of Counsel. You represent and warrant that you
are entering voluntarily into this Separation Agreement, and that, except as set
forth herein, no promises or inducements for this Separation Agreement have been
made, and you enter into this Separation Agreement without reliance upon any
statement or representation by the Company or any other person, concerning any
fact material hereto. You agree and acknowledge that it is your responsibility,
in conjunction with your tax advisors, to consider the effect of this Separation
Agreement on your individual tax situation and that the Company Released Parties
(as defined in the General Release) make no representations with regard thereto.
You declare and represent that you have carefully read and fully understand the
terms of this Separation Agreement, have had the advice and assistance of
counsel with respect thereto, and knowingly and of your own free will, without
any duress, being fully informed and after due deliberation, voluntarily accept
the terms of this Separation Agreement and sign the same as your own free act.

10. Successors/Assigns. This Separation Agreement is personal to you and without
the prior written consent of the Company will not be assignable by you otherwise
than by will or the laws of descent and distribution. This Separation Agreement
will inure to the benefit of and be enforceable by your legal representatives.
This Separation Agreement will inure to the benefit of and be binding upon the
Company and its successors and assigns.

11. Entire Agreement. This Separation Agreement (including Sections 7, 9(d),
9(e), 10, 11 and 12 of the Employment Agreement, as amended hereby, and any
defined terms referred to in those Sections, which Sections and terms are
incorporated by reference herein) constitutes the entire agreement between the
parties respecting the Resignation and supersedes all prior agreements and
understandings, both written and oral, between the parties, including the
Employment Agreement (other than to the extent incorporated by reference
herein), with respect to the subject matter hereof and thereof, there being no
representations, warranties or commitments between the parties except as set
forth herein or in the portions of the Employment Agreement specifically
referred to herein.

12. Governing Law. This Separation Agreement will be governed by and construed
in accordance with the laws of the State of New Jersey without reference to
principles of conflicts of laws. This Separation Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

13. Captions. Section and paragraph captions herein are for convenience only and
do not constitute part of this Separation Agreement and will not be deemed to
limit or otherwise affect any of the provisions herein.

14. Counterparts. This Separation Agreement may be executed in several
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

1

We thank you for your past service to the Company and wish you well in your
future endeavors.

Best regards,

CONEXANT SYSTEMS, INC.



      By: /s/ Michael H. Vishny



      Name: Michael H. Vishny
Title: Senior Vice President, Human Resources

I, Armando Geday, have read the above letter, understand and agree with its
terms, and have received a copy.

/s/ Armando Geday

Armando Geday

Dated: 12/13/04

2

EXHIBIT A – GENERAL RELEASE

FOR AND IN CONSIDERATION OF certain separation benefits set forth in the letter
agreement to which this General Release is attached, I, Armando Geday, agree, on
behalf of myself, my heirs, executors, administrators, and assigns, to release
and discharge Conexant Systems, Inc. (the “Company”), and its current and former
officers, directors, employees, agents, owners, subsidiaries, predecessors,
divisions, affiliates, parents, successors, and assigns (the “Company Released
Parties”) from any and all manner of actions and causes of action, suits, debts,
dues, accounts, bonds, covenants, contracts, agreements, judgments, charges,
claims, and demands whatsoever (“Losses”) which I, my heirs, executors,
administrators, and assigns have, or may hereafter have, against the Company
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof,
including without limitation, my employment by the Company and the cessation
thereof, my Employment Agreement made as of January 15, 2004 with the Company
(the “Employment Agreement”) and any predecessor employment agreements, all
matters arising under any federal, state, or local statute, rule, or regulation,
or principle of contract law or common law, including but not limited to, the
Worker Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C.
§§ 2101 et seq., the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §§
201 et seq., the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§
2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§ 2000e et seq., the Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with Disabilities Act of
1990, as amended, 42 U.S.C. §§ 12101 et seq., the Employee Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq., the National Labor
Relations Act of 1935, as amended, 29 U.S.C. §§ 151 et seq., the New Jersey Law
Against Discrimination, as amended, N.J. Stat. Ann. §§ 10:5-1 et seq., the New
York State Human Rights Law, as amended, N.Y. Exec. Law §§ 290 et seq., the New
York City Human Rights Law, as amended, N.Y.C. Admin. Code §§ 8-101 et seq., and
any other equivalent federal, state, or local statute; provided, however, that I
do not release or discharge the Company Released Parties (i) from any Losses
arising under the ADEA which arise after the date on which I execute this
General Release, (ii) from any claims for benefits in which I am vested that I
may have under the terms of any of the Company’s benefit plans applicable to me
or (iii) from any claims for a breach by the Company of its obligations under
the Separation Agreement dated as of November 9, 2004 between me and the Company
(including with respect to the provisions of the Employment Agreement
incorporated by reference into the Separation Agreement). It is understood that
nothing in this General Release is to be construed as an admission on behalf of
the Company Released Parties of any wrongdoing with respect to me, any such
wrongdoing being expressly denied.

I represent and warrant that I fully understand the terms of this General
Release, that I have had the benefit of advice of counsel or have knowingly
waived such advice, and that I knowingly and voluntarily, of my own free will,
without any duress, being fully informed, and after due deliberation, accepts
its terms and sign the same as my own free act. I understand that as a result of
executing this General Release, I will not have the right to assert that the
Company violated any of my rights in connection with my employment or with the
termination of such employment.

I affirm that I have not filed, and agree, to the maximum extent permitted by
law, not to initiate or cause to be initiated on my behalf, any complaint,
charge, claim, or proceeding against the Company Released Parties before any
federal, state, or local agency, court, or other body relating to my employment
or the cessation thereof, and agree not to voluntarily participate in such a
proceeding. However, nothing in this General Release shall preclude or prevent
me from filing a claim with the Equal Employment Opportunity Commission that
challenges the validity of this General Release solely with respect to my waiver
of any Losses arising under the ADEA on or before the date on which I execute
this General Release.

In connection with this General Release, I acknowledge having received an
Information and Disclosure Statement provided pursuant to Section 7(f)(1)(H) of
the ADEA.

I acknowledge that I have forty-five (45) days in which to consider whether to
execute this General Release. I understand that such 45-day consideration period
may be waived by me and that I may execute this General Release prior to the
expiration of such consideration period. I understand that upon my execution of
this General Release, I will have seven (7) days after such execution in which I
may revoke my execution of this General Release. In the event of revocation, I
must present written notice of such revocation to Michael H. Vishny at the
Company, 4000 MacArthur Boulevard, West Tower, Newport Beach, CA 92660, Fax
(949-483-9462).

If seven (7) days pass without receipt of such written notice of revocation,
this General Release shall become binding and effective on the eighth day (the
"Release Effective Date").

3

This General Release shall be governed by the laws of the State of New Jersey
without giving effect to its conflict of laws principles.

     
/s/ Armando Geday
  12/13/04
 
   
Armando Geday
  Date

      STATE OF NEW YORK ) : ss.: COUNTY OF NEW YORK ) On the 13th day of
December in the year 2004, before me, the undersigned, personally appeared
ARMANDO GEDAY, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument, and acknowledged to me that he executed the same in his
individual capacity, and that by his signature on the instrument he executed
such instrument, and that such individual made such appearance before the
undersigned. /s/ Jacinta A. Fernandes Notary Public STATE OF NEW YORK )        
  :     ss.: COUNTY OF NEW YORK )           On the 13th day of December in the
year 2004, before me,       the undersigned, personally appeared ARMANDO GEDAY,
      personally known to me or proved to me on the basis of       satisfactory
evidence to be the individual whose name is       subscribed to the within
instrument, and acknowledged to       me that he executed the same in his
individual capacity,       and that by his signature on the instrument he
executed       such instrument, and that such individual made such      
appearance before the undersigned.             /s/ Jacinta A. Fernandes        
  Notary Public

4